DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/719,940.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims scopes are identical.
Instant application
Application 16/719,940
Claim 1. 
A light emitting device comprising: 
a wiring substrate; 
a light emitting element array, provided on the wiring substrate; 
a driving element, provided on the wiring substrate; and 
a wiring pattern, provided on the wiring substrate; 
wherein the wiring pattern connects the light emitting element array to the driving element.

Claim 1. 
A light emitting device comprising: a wiring substrate; 
a light emitting element array that includes a first side surface and a second side surface facing each other, and a third side surface and a fourth side surface connecting the first side surface and the second side surface to each other and facing each other, the light emitting element array being provided on the wiring substrate; 
a driving element that is provided on the wiring substrate on the first side surface side and drives the light emitting element array; 
a first circuit element and a second circuit element that are provided on the wiring substrate on the second side surface side to be arranged in a direction along the second side surface; and 
a wiring member that is provided on the third side surface side and the fourth side surface side and extends from a top electrode of the light emitting element array toward an outside of the light emitting element array.
The similarities between the two claims are shown in boldface. It is clear that the difference is an obvious addition.  The idea, of having a wiring pattern to connect the light emitting pattern to the driving element, has to be part of the device in order for it to function. Also the term “wiring pattern” is not explicitly defined.
Claim 14. 
A light emitting device comprising: 
a wiring substrate; 
a light emitting element array that includes a first side surface and a second side surface facing each other, and a third side surface and a fourth side surface connecting the first side surface and the second side surface to each other and facing each other, the light emitting element array being provided on the wiring substrate; 
a driving element that is provided on the wiring substrate on the first side surface side and drives the light emitting element array; 
a first circuit element and a second circuit element that are provided on the wiring substrate on the second side surface side to be arranged in a direction along the second side surface; 
a wiring member that is provided on the third side surface side and the fourth side surface side and extends from a top electrode of the light emitting element array toward an outside of the light emitting element array; and 
a wiring pattern that connects the light emitting element array to the driving element.
Claim 1. 
A light emitting device comprising: 
a wiring substrate; 
a light emitting element array that includes a first side surface and a second side surface facing each other, and a third side surface and a fourth side surface connecting the first side surface and the second side surface to each other and facing each other, the light emitting element array being provided on the wiring substrate; 
a driving element that is provided on the wiring substrate on the first side surface side and drives the light emitting element array; 
a first circuit element and a second circuit element that are provided on the wiring substrate on the second side surface side to be arranged in a direction along the second side surface; and 
a wiring member that is provided on the third side surface side and the fourth side surface side and extends from a top electrode of the light emitting element array toward an outside of the light emitting element array.
The similarities between the two claims are shown in boldface. It is clear that the difference is an obvious addition.  The idea, of having a wiring pattern to connect the light emitting pattern to the driving element, has to be part of the device in order for it to function. Also the term “wiring pattern” is not explicitly defined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noro (JP2020082497A) in view of Oda et al. (US 2010/0151629 A1).

Claim 1. Noro discloses a light emitting device (read as light emitting element array chip [0002]. FIG. 3) comprising: 
a wiring substrate; 
a light emitting element array (read as light emitting element array chip [0002]. FIG. 3 item 201), provided on the wiring substrate (read as driving substrate 202 [0024]. FIG. 3 item 202); 
a driving element (read as driving units 303a and 303b [0024]), provided on the wiring substrate (read as the driving units 303a and 303b and the connector 305 are mounted on the surface of the driving substrate 202 [0024]); and 
a wiring pattern, provided on the wiring substrate (read as wiring for driving the surface light emitting element array [0024]); 
wherein the wiring pattern connects the light emitting element array to the driving element (read as wiring for driving the surface light emitting element array element group 201 are respectively connected from the driving units 303a and 303b to the surface light emitting element array chips 1 to 15 and the surface light emitting array chips 16 to 29 through the inner layer of the driving substrate 202. [0024]). 
Noro does not explicitly disclose wiring substrate
However, in the related field of endeavor Oda et al. disclose: wiring circuit layer 2 [0034].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Noro with the teaching of Oda et al. in order to provide a redistribution layer, aluminum electrodes of the element and conductors on an external circuit for mounting the element can easily be connected, even if they differ from each other in size or pitch (Oda et al. [0006]).

Claim 2. The light emitting device according to claim 1, the combination of Noro and Oda et al. teaches,
wherein the light emitting element array and the driving element are arranged linearly in a first direction (Noro: FIG. 3(a), items 1-29 positioned linearly), and 
the wiring pattern is provided linearly in the first direction (Noro: FIG. 3(a), wiring for the light emitting elements, items 1-29 positioned linearly,  must be have a linear pattern also in order to connect all the elements.).

Claim 3. The light emitting device according to claim 2, the combination of Noro and Oda et al. teaches,
wherein the wiring substrate has a plane shape extending in the first direction and a second direction orthogonal to the first direction (Oda et al.: FIG. 7, wiring layer 2, extending in a first and a second direction as well as a third one connecting the other two.), and 
in a third direction orthogonal to the first direction and the second direction, an end side of the wiring pattern in the first direction is interposed between the driving element, and another end side of the wiring substrate in the first direction is interposed between the light emitting array and the wiring substrate ((Oda et al.: FIG. 7, wiring layer 2, extending in a first and a second direction as well as a third one connecting the other two.)).

Claim 4. The light emitting device according to claim 3, the combination of Noro and Oda et al. teaches,
wherein the wiring pattern is interposed between the wiring substrate and a portion of the driving element (Noro: read as the surface light emitting element array chips 1 to 15 and the surface light emitting array chips 16 to 29 through the inner layer of the driving substrate 202. [0024]), and 
the wiring pattern is interposed between the wiring substrate and an entire light emission region of the light emitting element array (Noro: read as the surface light emitting element array chips 1 to 15 and the surface light emitting array chips 16 to 29 through the inner layer of the driving substrate 202. [0024]).

Claim 5. The light emitting device according to claim 3, the combination of Noro and Oda et al. teaches,
wherein a length in the first direction of a portion of the wiring pattern which is not interposed between the wiring substrate and any one of the light emitting element array and the driving element is shorter than a length in the first direction of a portion of the wiring pattern which is interposed between the wiring substrate and any one of the light emitting array and the wiring substrate (Noro: FIG. 3, most wiring under the light element substrate, i.e. the inner layer [0024].).

Claim 6. The light emitting device according to claim 1, the combination of Noro and Oda et al. teaches,
wherein a planar shape of the wiring pattern is a quadrangle (Noro: FIG. 3(a), the planar shape is quadrangle).

Claim 7. The light emitting device according to claim 2, the combination of Noro and Oda et al. teaches,
further comprising: 
a top electrode of the light emitting element array (Noro: FIG. 3(b), items 303a-b); and 
a second wiring pattern, connected to the top electrode (Noro: FIG. 3(b), items 304a-b); 
wherein the second wiring pattern is arranged in a manner of interposing the wiring pattern therebetween, so that the wring pattern is located between a positive second direction side and a negative second direction side of the second wiring pattern in a second direction (the terms “positive” and “negative” directions are not explicitly defined), and the second direction is orthogonal to the first direction (Noro: read as the surface light emitting element array chips 1 to 15 and the surface light emitting array chips 16 to 29 through the inner layer of the driving substrate 202. [0024]. The wiring on the inner layer must be connected to other layers, from a first to a second direction through a third one, in order drive the lighting elements).

Claim 8. The light emitting device according to claim 1, the combination of Noro and Oda et al. teaches,
further comprising: 
a base member, provided between a bottom electrode of the light emitting element array and the wiring pattern (Noro: FIG. 3(a-c), light emitting element array chip including different layers).

Claim 9. The light emitting device according to claim 1, the combination of Noro and Oda et al. teaches,
wherein the wiring pattern is formed on a front surface side of the wiring substrate (Noro: read as the surface light emitting element array chips 1 to 15 and the surface light emitting array chips 16 to 29 through the inner layer of the driving substrate 202. [0024]).

Claim 10. The light emitting device according to claim 1, Noro discloses
wherein the wiring substrate is a multilayer substrate and comprises a via disposed in a lower layer below the wiring pattern (Oda et al.: FIG. 7, multilayer substrate with vias connecting the layers).

Claim 11. The light emitting device according to claim 1, the combination of Noro and Oda et al. teaches,
wherein the wiring substrate is a multilayer substrate and comprises a power source line disposed in a lower layer below the wiring pattern (Oda et al.: FIG. 7, one of the layers has to be for power supply. The location is a design choice, for example to eliminate noise or dissipate heat.).

Claim 12. The light emitting device according to claim 1, the combination of Noro and Oda et al. teaches,
wherein the wiring substrate is a multilayer substrate and comprises a ground line disposed in a lower layer below the wiring pattern (Oda et al.: FIG. 7, one of the layers has to be for power supply. The location is a design choice, for example to eliminate noise or dissipate heat.).

Claim 13. The light emitting device according to claim 1, the combination of Noro and Oda et al. teaches,
wherein the wiring substrate is a multilayer substrate and comprises a plurality of conductive layers, and the wiring pattern is formed on a first conductive that is a conductive layer of a front surface side (Oda et al.: FIG. 7, multilayer substrate with different wiring patterns).

Claim 14. Noro discloses a light emitting device (read as light emitting element array chip [0002]. FIG. 3) comprising: 
a wiring substrate; 
a light emitting element array (read as light emitting element array chip [0002]. FIG. 3 item 201) that includes a first side surface and a second side surface facing each other, and a third side surface and a fourth side surface connecting the first side surface and the second side surface to each other and facing each other, the light emitting element array being provided on the wiring substrate (read as the surface light emitting element array chips 1 to 15 and the surface light emitting array chips 16 to 29 through the inner layer of the driving substrate 202 [0024]. Having an inner layer means there are 3 dimensions to the device; first and second surface parallel to each other and a third surface orthogonal to them.); 
a driving element (read as driving units 303a and 303b [0024]) that is provided on the wiring substrate on the first side surface side and drives the light emitting element array (read as the driving units 303a and 303b and the connector 305 are mounted on the surface of the driving substrate 202 [0024]); 
a first circuit element and a second circuit element that are provided on the wiring substrate on the second side surface side to be arranged in a direction along the second side surface (read as the surface light emitting element array chips 1 to 15 and the surface light emitting array chips 16 to 29 through the inner layer of the driving substrate 202. [0024]); 
a wiring member that is provided on the third side surface side and the fourth side surface side and extends from a top electrode of the light emitting element array toward an outside of the light emitting element array; and 
a wiring pattern that connects the light emitting element array to the driving element (read as driving units 303a and 303b [0024]. FIG. 3(b)).
Noro does not explicitly disclose wiring substrate
However, in the related field of endeavor Oda et al. disclose: wiring circuit layer 2 [0034]. Oda et al., also, disclose in figure 7 connection among the different layers which include third and fourth sides.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Noro with the teaching of Oda et al. in order to provide a redistribution layer, aluminum electrodes of the element and conductors on an external circuit for mounting the element can easily be connected, even if they differ from each other in size or pitch (Oda et al. [0006]).

Claim 15. The light emitting device according to claim 14, the combination of Noro and Oda et al. teaches,
wherein the wiring pattern is arranged between the light emitting element array and the driving element in a state where no other circuit element is provided between the light emitting element array and the driving element (Noro: read as driving units 303a and 303b [0024]. FIG. 3(b)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646